UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02280) Exact name of registrant as specified in charter:	Putnam Convertible Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2014 Date of reporting period:	January 31, 2014 Item 1. Schedule of Investments: Putnam Convertible Securities Fund The fund's portfolio 1/31/14 (Unaudited) CONVERTIBLE BONDS AND NOTES (71.1%) (a) Principal amount Value Airlines (0.1%) Lufthansa Malta Blues LP 144A cv. sr. unsec. notes 0 3/4s, 2017 (Malta) EUR 17,000 $32,727 Automotive (0.5%) TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 $ 1,775,000 4,482,984 Biotechnology (8.4%) Auxilium Pharmaceuticals, Inc. cv. sr. unsec. notes 1 1/2s, 2018 2,885,000 3,602,644 BioMarin Pharmaceutical, Inc. cv. sr. unsec. sub. notes 1 1/2s, 2020 2,304,000 2,499,840 BioMarin Pharmaceutical, Inc. cv. sr. unsec. sub. notes 0 3/4s, 2018 2,304,000 2,458,080 Cubist Pharmaceuticals, Inc. cv. sr. unsec. notes 2 1/2s, 2017 2,605,000 6,657,403 Cubist Pharmaceuticals, Inc. 144A cv. sr. unsec. notes 1 1/8s, 2018 4,599,000 5,415,323 Gilead Sciences, Inc. cv. sr. unsec. notes 1 5/8s, 2016 8,805,000 31,202,719 Incyte Corp., Ltd. 144A cv. sr. unsec. notes 1 1/4s, 2020 5,368,000 7,837,280 Medicines Co. (The) cv. sr. unsec. bonds 1 3/8s, 2017 3,276,000 4,563,468 Merrimack Pharmaceuticals, Inc. cv. sr. unsec. unsub. notes 4 1/2s, 2020 3,779,000 4,029,359 PDL BioPharma, Inc. cv. sr. unsec. notes 3 3/4s, 2015 3,633,000 5,177,025 Broadcasting (1.3%) Liberty Media Corp. 144A cv. sr. unsec. notes 1 3/8s, 2023 6,451,000 5,991,366 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 2,378,000 4,717,358 Chemicals (0.4%) RPM International, Inc. cv. sr. unsec. notes 2 1/4s, 2020 3,056,000 3,518,220 Commercial and consumer services (2.2%) CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 3,660,000 4,652,775 Priceline.com, Inc. cv. sr. unsec. unsub. notes 1s, 2018 10,826,000 14,865,451 Communications equipment (1.1%) Ciena, Inc. 144A cv. sr. unsec. notes 3 3/4s, 2018 4,054,000 5,774,416 Outerwall, Inc. cv. sr. unsec. unsub. notes 4s, 2014 2,300,000 3,694,375 Computers (3.1%) Bottomline Technologies (DE), Inc. cv. sr. unsec. unsub. notes 1 1/2s, 2017 4,139,000 5,440,198 Infinera Corp. 144A cv. sr. unsec. unsub. notes 1 3/4s, 2018 3,572,000 3,755,244 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 4,260,000 6,227,588 SanDisk Corp. 144A cv. sr. unsec. notes 0 1/2s, 2020 7,671,000 7,661,411 ServiceNow, Inc. 144A cv. sr. unsec. unsub. notes zero %, 2018 4,134,000 4,490,764 Conglomerates (1.6%) Siemens Financieringsmaatschappij N.V. cv. company guaranty sr. unsec. bonds 1.65s, 2019 (Netherlands) 12,000,000 13,779,600 Construction (0.7%) Cemex SAB de CV cv. unsec. sub. notes 4 7/8s, 2015 (Mexico) 5,350,000 6,456,781 Consumer (1.0%) Jarden Corp. cv. company guaranty sr. unsec. sub. bonds 1 7/8s, 2018 6,451,000 9,007,209 Consumer finance (2.6%) Cardtronics, Inc. 144A cv. sr. unsec. unsub. notes 1s, 2020 6,116,000 5,844,603 DFC Global Corp. cv. sr. unsec. unsub. notes 3 1/4s, 2017 4,924,000 3,840,720 Encore Capital Group, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2020 4,443,000 5,389,914 Portfolio Recovery Associates, Inc. 144A cv. sr. unsec. unsub. notes 3s, 2020 2,736,000 2,953,170 Walter Investment Management Corp. cv. sr. unsec. sub. notes 4 1/2s, 2019 5,170,000 4,998,744 Consumer services (0.8%) Hertz Global Holdings, Inc. cv. sr. unsec. notes 5 1/4s, 2014 950,000 2,997,250 Shutterfly, Inc. 144A cv. sr. unsec. notes 0 1/4s, 2018 3,630,000 3,775,200 Electronics (9.6%) GT Advanced Technologies, Inc. cv. sr. unsec. notes 3s, 2020 3,814,000 4,257,568 GT Advanced Technologies, Inc. cv. sr. unsec. unsub. notes 3s, 2017 3,100,000 4,704,250 Intel Corp. cv. jr. sub. notes 3 1/4s, 2039 8,760,000 11,563,200 InvenSense, Inc. 144A cv. sr. unsec. notes 1 3/4s, 2018 4,134,000 4,684,339 L-3 Communications Holdings, Inc. cv. company guaranty sr. unsec. bonds 3s, 2035 5,260,000 6,591,438 Mentor Graphics Corp. cv. sub. unsec. notes 4s, 2031 5,055,000 6,107,072 Micron Technology, Inc. 144A cv. sr. unsec. notes 1 5/8s, 2033 10,958,000 23,587,095 TTM Technologies, Inc. cv. sr. unsec. notes 1 3/4s, 2020 3,380,000 3,536,325 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 6,180,000 5,449,988 Xilinx, Inc. cv. sr. unsec. notes 2 5/8s, 2017 8,485,000 13,629,031 Energy (oil field) (1.4%) Hornbeck Offshore Services, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2019 4,399,000 4,869,143 SEACOR Holdings, Inc. cv. sr. unsec. unsub. bonds 2 1/2s, 2027 2,968,000 3,489,255 SEACOR Holdings, Inc. 144A cv. sr. unsec. notes 3s, 2028 4,102,000 3,948,175 Entertainment (0.5%) TiVo, Inc. 144A cv. sr. unsec. notes 4s, 2016 3,453,000 4,499,691 Financial (0.6%) Radian Group, Inc. cv. sr. unsec. unsub. notes 3s, 2017 3,555,000 5,208,075 Health-care services (3.9%) Allscripts Healthcare Solutions, Inc. 144A cv. sr. unsec. notes 1 1/4s, 2020 6,492,000 7,611,870 Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 8,972,000 10,457,988 HealthSouth Corp. cv. sr. unsec. sub. notes 2s, 2043 3,829,000 3,869,683 Medidata Solutions, Inc. 144A cv. sr. unsec. notes 1s, 2018 4,998,000 6,556,751 WellPoint, Inc. cv. sr. unsec. bonds 2 3/4s, 2042 4,625,000 6,000,938 Homebuilding (1.9%) Forestar Group, Inc. cv. sr. unsec. unsub. notes 3 3/4s, 2020 3,348,000 3,758,130 Lennar Corp. 144A cv. sr. notes 2 3/4s, 2020 1,934,000 3,597,240 M/I Homes, Inc. cv. company guaranty sr. sub. notes 3s, 2018 3,946,000 4,325,803 Standard Pacific Corp. cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2032 3,985,000 5,168,047 Insurance (0.8%) Fidelity National Financial, Inc. cv. sr. unsec. unsub. notes 4 1/4s, 2018 4,330,000 6,906,350 Investment banking/Brokerage (0.9%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 7,383,000 7,980,285 Lodging/Tourism (2.4%) Host Hotels & Resorts LP 144A cv. company guaranty sr. unsec. notes 2 1/2s, 2029 (R) 6,500,000 9,331,563 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 8,700,000 12,207,188 Manufacturing (1.3%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 5s (2 1/4s, 11/15/19) 2029 (STP) 3,606,000 3,871,943 MasTec, Inc. cv. company guaranty sr. unsec. unsub. notes 4 1/4s, 2014 885,000 2,057,625 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 3,985,000 5,476,884 Media (2.9%) Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 15,055,000 7,979,150 Liberty Interactive, LLC 144A cv. sr. unsec. notes 1s, 2043 7,270,000 7,497,188 Liberty Interactive, LLC 144A cv. sr. unsec. unsub. notes 0 3/4s, 2043 8,359,000 10,129,436 Medical technology (2.4%) China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2014 (China) (In default) (F) (NON) 3,213,000 257,040 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) (F) (NON) 3,544,000 248,080 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (0s, 3/1/18) 2042 (STP) 5,185,000 5,253,053 Insulet Corp. cv. sr. unsec. notes 3 3/4s, 2016 1,980,000 3,286,800 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 3,966,000 6,236,535 Wright Medical Group, Inc. cv. sr. unsec. unsub. notes 2s, 2017 4,535,000 6,006,041 Metals (0.5%) Newmont Mining Corp. cv. company guaranty sr. unsub. notes 1 5/8s, 2017 3,915,000 4,096,069 Oil and gas (2.2%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/2s, 2037 5,165,000 5,229,563 Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 7,862,000 6,997,180 Goodrich Petroleum Corp. cv. company guaranty sr. unsub. notes 5s, 2032 2,788,000 3,030,208 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 3,601,000 4,052,926 Pharmaceuticals (1.0%) Endo Pharmaceuticals Holdings, Inc. cv. sr. unsec. sub. notes 1 3/4s, 2015 2,948,000 6,686,433 Medivation, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2017 1,514,000 2,505,670 Real estate (2.3%) Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 8,170,000 8,961,469 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) 6,036,000 8,710,703 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 (R) 2,444,000 2,395,120 Semiconductor (2.7%) Linear Technology Corp. cv. sr. unsec. unsub. notes Ser. A, 3s, 2027 6,940,000 7,647,013 Novellus Systems, Inc. cv. sr. unsec. notes 2 5/8s, 2041 7,405,000 11,686,016 Photronics, Inc. cv. sr. unsec. notes 3 1/4s, 2016 4,193,000 4,507,475 Software (2.7%) Concur Technologies, Inc. 144A cv. sr. unsec. unsub. notes 0 1/2s, 2018 5,985,000 7,713,169 Dealertrack Technologies, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2017 4,808,000 6,569,651 Safeguard Scientifics, Inc. cv. sr. unsec. bonds 5 1/4s, 2018 5,615,000 6,716,944 TeleCommunication Systems, Inc. cv. sr. unsec. notes 7 3/4s, 2018 3,005,000 2,929,875 Technology (1.1%) ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 8,827,000 9,930,375 Technology services (3.3%) Blucora, Inc. 144A cv. sr. unsec. unsub. notes 4 1/4s, 2019 4,115,000 5,565,538 Salesforce.com, Inc. 144A cv. sr. unsec. unsub. notes 0 1/4s, 2018 7,495,000 8,595,828 Web.com Group, Inc. cv. sr. unsec. unsub. notes 1s, 2018 3,960,000 4,655,475 Yahoo!, Inc. 144A cv. sr. unsec. notes zero %, 2018 4,977,000 5,008,106 Yandex NV 144A cv. sr. unsec. notes 1 1/8s, 2018 (Russia) 4,885,000 4,900,266 Telecommunications (1.5%) Finisar Corp. 144A cv. sr. unsec. notes 0 1/2s, 2033 5,897,000 6,269,101 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 (In default) (NON) 5,121,000 3,201 SBA Communications Corp. cv. sr. unsec. notes 4s, 2014 2,397,000 7,319,839 Tobacco (0.9%) Vector Group, Ltd. cv. sr. unsec. FRN notes 2 1/2s, 2019 6,605,000 8,010,306 Waste Management (0.5%) Covanta Holding Corp. cv. sr. unsec. notes 3 1/4s, 2014 4,135,000 4,832,781 Total convertible bonds and notes (cost $541,756,407) CONVERTIBLE PREFERRED STOCKS (20.3%) (a) Shares Value Aerospace and defense (1.7%) United Technologies Corp. $3.75 cv. pfd. 236,060 $15,209,346 Airlines (0.7%) Continental Financial Trust II $3.00 cv. pfd. 123,410 6,228,355 Banking (2.2%) Bank of America Corp. Ser. L, 7.25% cv. pfd. 8,290 9,258,894 OFG Bancorp Ser. C, 8.75% cv. pfd. (Puerto Rico) 2,637 3,799,917 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 5,265 6,107,400 Consumer (1.2%) Stanley Black & Decker, Inc. $6.25 cv. pfd. (NON) 75,985 7,731,474 Stanley Black & Decker, Inc. $4.75 cv. pfd. 21,397 2,565,072 Electric utilities (2.0%) Dominion Resources, Inc. Ser. A, $3.063 cv. pfd. 171,970 9,618,282 NextEra Energy, Inc. $2.799 cv. pfd. 123,200 7,549,696 Financial (1.3%) AMG Capital Trust II $2.575 cv. pfd. 190,390 11,482,897 Food (0.9%) Post Holdings, Inc. 144A $3.75 cv. pfd. 63,100 7,731,012 Forest products and packaging (1.3%) Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. (R) 215,044 11,565,066 Insurance (1.0%) Maiden Holdings, Ltd. Ser. B, $3.625 cv. pfd. (Bermuda) 81,042 3,631,492 MetLife, Inc. $3.75 cv. pfd. 183,613 5,348,647 Metals (1.1%) ArcelorMittal Ser. MTUS, $1.50 cv. pfd. (France) 378,365 9,246,295 Oil and gas (2.4%) Chesapeake Energy Corp. 144A 5.75% cv. pfd. 15,243 17,291,278 Halcon Resources Corp. Ser. A, 5.75% cv. pfd. 5,669 4,259,630 Railroads (0.9%) Genesee & Wyoming, Inc. $5.00 cv. pfd. 67,903 8,358,180 Real estate (0.9%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 308,692 8,107,981 Technology services (0.3%) Unisys Corp. Ser. A, 6.25% cv. pfd. 26,410 2,444,576 Telecommunications (1.7%) Crown Castle International Corp. Ser. A, $2.25 cv. pfd. (NON) 87,962 8,628,193 Intelsat SA Ser. A, $2.875 cv. pfd. (Luxembourg) 68,554 3,607,311 Iridium Communications, Inc. 144A $7.00 cv. pfd. 33,766 3,066,375 Tire and rubber (0.7%) Goodyear Tire & Rubber Co. (The) $1.469 cv. pfd. 89,075 5,847,774 Total convertible preferred stocks (cost $166,943,647) COMMON STOCKS (3.8%) (a) Shares Value Actavis PLC (NON) 13,265 $2,506,820 Allergan, Inc. 21,285 2,439,261 Apple, Inc. 4,130 2,067,478 Brazil Ethanol, Inc. 144A (Unit) (F) 312,500 31 Celgene Corp. (NON) 12,970 1,970,532 Exxon Mobil Corp. 22,805 2,101,709 Ford Motor Co. 126,610 1,894,086 General Motors Co. (NON) 101,822 3,673,738 Hartford Financial Services Group, Inc. (The) 67,700 2,251,025 Jazz Pharmaceuticals PLC (NON) 18,875 2,862,583 MetLife, Inc. 74,149 3,637,008 PulteGroup, Inc. 114,395 2,324,506 SanDisk Corp. 20,800 1,446,640 Suncor Energy, Inc. (Canada) 54,982 1,805,059 United Technologies Corp. 19,100 2,177,770 Total common stocks (cost $31,543,724) CORPORATE BONDS AND NOTES (0.4%) (a) Principal amount Value First Data Holdings, Inc. 144A sr. unsec. notes 14 1/2s, 2019 (PIK) $1,510,000 $1,381,650 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 2,278,000 2,238,135 Total corporate bonds and notes (cost $3,568,940) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $1.70 1,085,630 $— Total warrants (cost $217,126) $— SHORT-TERM INVESTMENTS (3.3%) (a) Shares Value Putnam Short Term Investment Fund 0.07% (AFF) 29,002,577 $29,002,577 Total short-term investments (cost $29,002,577) TOTAL INVESTMENTS Total investments (cost $773,032,421) (b) Key to holding's currency abbreviations EUR Euro USD / $ United States Dollar Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2013 through January 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $879,850,566. (b) The aggregate identified cost on a tax basis is $772,868,522, resulting in gross unrealized appreciation and depreciation of $122,340,721 and $25,229,727, respectively, or net unrealized appreciation of $97,110,994. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $26,804,657 $79,327,624 $77,129,704 $5,366 $29,002,577 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Capital goods $2,177,770 $— $— Consumer cyclicals 7,892,330 — — Energy 3,906,768 — 31 Financials 5,888,033 — — Health care 9,779,196 — — Technology 3,514,118 — — Total common stocks — 31 Convertible bonds and notes — 625,008,645 505,120 Convertible preferred stocks 34,282,713 144,402,430 — Corporate bonds and notes — 3,619,785 — Warrants — — — Short-term investments 29,002,577 — — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts $— $— Total $— $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Warrants (number of warrants)1,100,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Convertible Securities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 28, 2014
